Citation Nr: 0516428	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  97-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for skin disability other 
than tinea versicolor, tinea pedis, and onychomycosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When this case was before the Board in November 2003, it was 
remanded for further development.  Thereafter, the Appeals 
Management Center (AMC) in Washington, DC granted reopening 
of the veteran's claim for service connection for skin 
disability on a basis other than Agent Orange exposure; 
granted service connection for tinea versicolor, tinea pedis, 
and onychomycosis; and denied service connection for 
chloracne, fascial acne, and acanthosis nigricans.  


REMAND

Pursuant to the Board's October 2003 remand, the veteran was 
afforded a VA examination in May 2004.  The disorders 
diagnosed on this examination included fascial acne and 
acanthosis nigricans.  The examiner opined that it is "not 
likely" that the chloracne is related to the veteran's 
exposure to herbicides in service and that it is "not 
likely" that the acanthosis nigricans was caused by or is 
related to a skin condition present in service.  Neither of 
these opinions is adequate for adjudication purposes since a 
"likely" relationship between the veteran's military 
service and the currently diagnosed disorders is not required 
in order for the veteran to prevail.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

Moreover, neither opinion is responsive to the Board's remand 
directive.  The Board is obligated by law to ensure 
compliance with its directives.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The claims folders should be returned 
to the physician who examined the veteran 
in May 2004.  The physician should be 
requested to prepare an addendum 
expressing an opinion as to whether there 
is a 50 percent or better probability 
that the veteran's facial acne is 
etiologically related to his exposure to 
herbicides in service, a skin disorder 
present in service or otherwise 
etiologically related to service or 
service-connected disability.  In 
addition, the physician should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's acanthosis nigricans is 
etiologically related to his exposure to 
herbicides in service, a skin disorder 
present in service or otherwise 
etiologically related to service or 
service-connected disability.

The supporting rationale for each opinion 
expressed must also be provided.

2.  If the physician who performed the 
May 2004 examination is not available, 
the required opinions and supporting 
rationale should be obtained from another 
physician with appropriate expertise.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be sent to the veteran 
and his representative, and they should 
be afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




